UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                             Case No.: 1:19-cv-03118-PGG-BCM
Y AKOV GINDIN,
                    Plaintiff,

V.


RECEIVABLES PERFORMANCE
MANAGEMENT, LLC; CREDENCE
RESOURCE MANAGEMENT, LLC;
EQUIFAX INFORMATION SERVICES,
LLC; and EXPERIAN INFORMATION
SOLUTIONS, INC.,
                 Defendants.
                                 ORDER FOR DISMISSAL

       Upon review of the Parties' Stipulation for Dismissal with prejudice of Defendant

Experian Information Solutions, Inc. and good cause appearing,

       IT IS ORDERED that the Stipulation is GRANTED.

       The above-entitled matter is hereby dismissed with prejudice as to Defendant

Experian Information Solutions, Inc., with the parties to bear their own costs and

attorneys' fees.

       IT IS ORDERED



                                        United States District Judge
                                                   [oz z7. ,I
                                                                2%/?




                                         -1/1-
